DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted August 31, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to because Figure 9 contains a flowchart, however the details are so small that the text is not legible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 18, 21, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 208456798 to Huang (US 2019/0301476 will be cited herein as an English translation) in view of US 2018/0335042 to Lin.
In Reference to Claims 1 and 18
Huang teaches:
	An inflatable device (air mattress, see paragraph 23), comprising:
	an inflatable body (20); and
a smart air pump (1) for said inflatable body, said smart air pump comprising: 
a housing (11) defining an accommodating chamber (111); 
a main air pump (13) located in said accommodating chamber, said main air pump being configured to inflate or discharge air from the inflatable body; 
wherein said main air pump includes a cover (132) defining an inlet port (1321) and an outlet port (1323), said cover dividing said accommodating chamber into an impeller chamber (1320) and a driving chamber (1311) with said impeller chamber 
an air replenishing pump (15) located in said accommodating chamber and adjacent to said main air pump for replenishing air to the inflatable body; 
a driving switch (14) located in said driving chamber, said driving switch being connected to said main air pump and configured to perform air passage switching; and 
a central control unit (19) located in said driving chamber and electrically connected to said main air pump, said air replenishing pump, and said driving switch (see paragraphs 24-28, 32, 39 and Figures 2 and 5).
Huang fails to teach:
	The central control unit comprises a time control module configured to initiate periodic replenishment of air to the inflatable body, said time control module having a setting module for setting a cycle time and a counting module for counting said cycle time. 
Lin teaches:
	A pump (A in Figure 1) for an inflatable device (D in Figure 1), wherein the pump comprises a central control unit (not shown, paragraph 78 explains automatic controls of the pump which suggests a control unit is present) having a time control module (3’) configured to initiate periodic replenishment of air to the inflatable body, said time control module having a setting module (not shown) for setting a cycle time (about 1 to 10 minutes, see paragraph 78, lines 19-24) and a counting module (the timer 3’) for counting said cycle time (see paragraph 78 and Figure 15).

In Reference to Claims 2, 3, 27, and 28#
Huang as modified by Lin teaches:
	The smart air pump of claim 1, wherein said cycle time is greater than or equal to thirty seconds, and 
wherein said cycle time is sixty seconds, five minutes, or ten minutes (Lin teaches the cycle time is 1 to 10 minutes, see paragraph 78, lines 20-24 of Lin).
In Reference to Claims 4 and 29#
Huang as modified by Lin teaches:
	The smart air pump of claim 1 and inflatable device of claim 18, wherein after activating an inflation function of the smart air pump and deactivating an inflation function of said main air pump, said counting module begins counting for said cycle time and when said counting reaches an end of said cycle time, said air replenishing pump begins to replenish until an air pressure inside the inflatable body is greater than or equal to a preset air pressure (see paragraph 78, lines 12-24 of Lin).
In Reference to Claims 5 and 30#
Huang as modified by Lin teaches:

In Reference to Claim 6#
Huang as modified by Lin teaches:
	The smart air pump of claim 1, wherein said driving switch includes:
	an actuator (21 of Huang); and
	an air passage switch (22 of Huang) in fluid communication with said outlet port and the outer environment, said air passage switch being coupled to said actuator such that said actuator moves said air passage switch to establish an inflation air passage configuration (Figure 4), a deflation air passage configuration (Figure 5), or a closed air configuration (Figure 6) (see paragraphs 36-38 of Huang). 
	Huang is silent regarding the actuator being electrically connected to the central control unit.
Lin further teaches an actuator (41) in electrical communication with a central control unit (control module B in Figure 1) and configured to activate in response to receiving a start signal from said center control unit (see paragraphs 61-62 and 69). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart air pump of Huang as modified by Lin by having the actuator electrically communicate with the central control unit as taught by Lin for the purpose of being able to automate the process of starting the pump for inflation.
In Reference to Claim 7#
Huang as modified by Lin teaches:
	The smart air pump of claim 6, comprising the actuator.
Lin further teaches the actuator is a commutation motor (41) (see paragraph 61).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart air pump of Huang as modified by Lin by forming the actuator as a commutation motor as taught by Lin for the purpose of being able to automatically rotate the driving switch by using a motor.
In Reference to Claim 10#
Huang as modified by Lin teaches:
	The smart air pump of claim 6, wherein said air passage includes:
	an outer tube (142) in fluid communication with the inflatable body and said outlet port;
	an inner tube (141) fit within said outer tube, said inner tube being rotatable and axially moveable within said outer tube and in fluid communication with the outer environment (see paragraph 28). 
In Reference to Claim 11#
Huang as modified by Lin teaches:
	The smart air pump of claim 10, wherein said outer tube defines:
	a first opening (not numbered, see annotated Figure 5 of Huang below) located at a first end (top in Figure 5 of Huang) of said outer tube for receiving said inner tube;

	a third opening (not numbered, see annotated Figure 5 of Huang below) located on outer tube wall (not numbered, see annotated Figure 5 of Huang below), said third opening being adjacent to said first end of said outer tube and in fluid communication with said driving chamber;
a fourth opening (not numbered, see annotated Figure 5 of Huang below) located on said outer tube wall, said fourth opening being axially spaced apart from said third opening and adjacent to said second end of said outer tube, said fourth opening also being in fluid communication with said driving chamber; and an inlet channel connected to said outlet port (see annotated Figure 5 of Huang below).

    PNG
    media_image1.png
    674
    810
    media_image1.png
    Greyscale

In Reference to Claim 12#
Huang as modified by Lin teaches:
	The smart air pump according to claim 11, wherein said inner tube defines: 
a fifth opening (not numbered, see annotated Figure 5 of Huang below) located at a first end (top in Figure 5) of said inner tube, said fifth opening being in fluid communication with the outer environment; 
a sixth opening (not numbered, see annotated Figure 5 of Huang below) located at a second end (bottom in Figure 5) of said inner tube and in fluid communication with the inflatable body; 
a seventh opening (not numbered, see annotated Figure 5 of Huang below) located on an inner tube wall and adjacent to said first end of said inner tube; 
an eighth opening (not numbered, see annotated Figure 5 of Huang below) located on said inner tube wall, opposite of said seventh opening and adjacent to said second end of said inner tube; and 
30Attorney Docket No. 81610.00963/P18-093USa separator (not numbered, see annotated Figure 5 of Huang below) located in said inner tube and dividing an interior of said inner tube into two spaces wherein said seventh opening and said eighth opening are provided on opposite sides of said separator (see annotated Figure 5 of Huang below).

    PNG
    media_image2.png
    681
    786
    media_image2.png
    Greyscale

In Reference to Claim 21#
Huang as modified by Lin teaches:
	The inflatable device of claim 18, wherein said inflatable body comprises an inflatable mattress (see paragraph 23 of Huang).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 208456798 to Huang in view of US 2018/0335042 to Lin as applied to claim 6 above, and further in view of US 2017/0280884 to Liu.
In Reference to Claim 8
Huang as modified by Lin teaches:
	The smart air pump of claim 6 comprising the driving switch.
Huang as modified by Lin fails to teach:

Liu teaches:
	A pump (101) comprising a driving switch (102) including at least one position signal generator (113) located in a driving chamber (chamber with motor 110, see Figure 8), said at least one position signal generator being coupled to an air passage switch (102-2) and in electrical communication with a central control unit (see paragraph 93 and Figure 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart air pump of Huang as modified by Lin by adding at least one position signal generator as taught by Liu as both references are directed to pumps with control units, and for the purpose of being able to better control the driving switch by identifying its location.
In Reference to Claim 9#
Huang as modified by Lin and Liu teaches:
	 The smart air pump according to claim 8, wherein said at least one position signal generator comprises: 
a first signal generator (113-1 of Liu) configured to generate and send a position signal to said central control unit in response to said air passage switch establishing said inflation air passage configuration; 

a third signal generator (113-3 of Liu) configured to generate and send a position signal to said central control unit in response to said air passage switch establishing said closed air passage configuration (see paragraph 93 of Liu).

	Claims 13-16 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 208456798 to Huang in view of US 2018/0335042 to Lin as applied to claims 1 and 18 above, and further in view of US 9,541,096 to Tsai.
In Reference to Claims 13 and 22
Huang as modified by Lin teaches:
	The smart air pump of claim 1 and inflatable device of claim 18, comprising the air replenishing pump.
Huang as modified by Lin fails to teach:
	The air replenishing pump comprises a core defining an inlet port, an outlet port, and a core opening; at least one pivot arm including a magnet and a cup, said magnet and said cup being coupled to said at least one pivot arm, said cup being coupled to said core and covering said core opening to define an air chamber; and an electromagnetic device configured to generate magnetic flux causing said magnet and said at least one pivot arm to move, thereby causing said cup to compress and expand said air chamber.
Tsai teaches:

at least one pivot arm (33) including a magnet (not numbered, see annotated Figure 11 below) and a cup (not numbered, see annotated Figure 11 below), said magnet and said cup being coupled to said at least one pivot arm, said cup being coupled to said core and covering said core opening to define an air chamber (302); and 
an electromagnetic device (32) configured to generate magnetic flux causing said magnet and said at least one pivot arm to move, thereby causing said cup to compress and expand said air chamber (see column 5, lines 4-15 and annotated Figure 11 below).

    PNG
    media_image3.png
    752
    721
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart air pump of Huang as modified by Lin by forming the air replenishing pump with a core, pivot arms, magnets, cups, and an electromagnetic device as taught by Tsai as both references are directed to air replenishing pumps within pump systems, and which is a well-known device which would yield predictable results. In this case, the predictable result would be a reliable pump capable of supplying pressurized air upon command when activated.
In Reference to Claims 14 and 23#
Huang as modified by Lin and Tsai teaches:
	The smart air pump of claim 13 and the inflatable device of claim 22, wherein, in response to said cup expanding said air chamber, said air replenishing pump draws air 

    PNG
    media_image4.png
    757
    621
    media_image4.png
    Greyscale

In Reference to Claims 15 and 24#
Huang as modified by Lin and Tsai teaches:
	The smart air pump of claim 13 and the inflatable device of claim 22, wherein said at least one pivot arm comprises a pair of pivot arms located on opposing sides of said core and covering said core opening (see annotated Figure 11 with the rejection of claims 13 and 22 above).
In Reference to Claims 16 and 25#

	The smart air pump of claim 13 and the inflatable device of claim 22, wherein said air replenishing pump includes a base (wall of casing 31), said core being coupled to said base. Tsai teaches a casing (31) houses the air replenishing pump, and the base would be the wall which supports the core. 

	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 208456798 to Huang in view of US 2018/0335042 to Lin as applied to claim 18 above, and further in view of US 2017/0196368 to Liu (hereafter Liu 368).
In Reference to Claim 19
Huang as modified by Lin teaches:
	The inflatable device of claim 18 comprising the inflatable body.
Huang as modified by Lin fails to teach:
	The inflatable body includes a top sheet, a bottom sheet, and an enclosing sheet, said enclosing sheet connecting said top sheet with said bottom sheet to define an interior cavity extending between said top sheet, said bottom sheet, and said enclosing cavity. 
Liu 368 teaches:
	An inflatable body (inflatable bed 10) comprising a top sheet (11), a bottom sheet (12), and an enclosing sheet (13), said enclosing sheet connecting said top sheet with said bottom sheet to define an interior cavity (inside of bed where tensioning structure 14 extends) extending between said top sheet, said bottom sheet, and said enclosing cavity (see paragraph 82 and Figure 6). 

In Reference to Claim 20#
Huang as modified by Lin and Liu 368 teaches:
	The inflatable body of claim 19, comprising the interior cavity, top sheet, and bottom sheet.
Liu 368 further teaches a plurality of reinforcing members (14) located in said interior cavity and connected to said top sheet and said bottom sheet (see paragraph 82).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the inflatable device of Huang as modified by Lin and Liu 368 by adding a plurality of reinforcing members as taught by Liu 368 for the purpose of further supporting the top sheet and bottom sheet of the inflatable body.

Allowable Subject Matter
Claims 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record fails to teach the base defines first and second grooves as recited in claims 17 and 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0284108 to Wang et al teaches an air pump comprising an electromagnetic device, pivot arms, magnets, and cups. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON G DAVIS/Examiner, Art Unit 3745              

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745